Citation Nr: 1029911	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-20 131	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO in Montgomery, Alabama has processed the case 
since that time.  The Veteran testified at a Board hearing held 
at the Montgomery RO in June 2010. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD has been manifest by occupational and 
social impairment with reduced reliability and productivity or 
deficiencies in most areas, but not by total occupational or 
social impairment, for the entire period on appeal.


CONCLUSION OF LAW

Criteria for a 70 percent initial evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, the Veteran was provided with 38 U.S.C.A. 
§ 5103(a)-compliant notice in March 2005 and June 2008 
communications; the latter provided notice as to the information 
and evidence necessary to substantiate an increased rating and 
the effective date to be assigned in the event his service-
connection claim was successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was last 
readjudicated in a January 2010 supplemental statement of the 
case, thereby curing any deficiency in the timing of notice.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to 
notify the Veteran with respect to his claim on appeal and no 
further notice is needed.

With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.  
In this regard the record reflects that the Veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  He testified that he believed SSA examined him 
psychiatrically in connection with his application for benefits 
from that agency because he listed PTSD as an impairment.  
Although records associated with the SSA's decision are not on 
file, an October 2005 decision by an SSA Administrative Law Judge 
(ALJ) makes clear that the basis for the determination that the 
Veteran was disabled for SSA purposes was a respiratory ailment; 
the October 2005 decision did not reference any psychiatric 
complaints or impairment.  Given that the Veteran does not 
purport to recall an actual examination by SSA for his 
psychiatric disorder, and as the October 2005 decision does not 
indicate that psychiatric impairment was a consideration, the 
Board finds that any records for the Veteran in the possession of 
the SSA are not relevant, and need not be obtained.  See Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).   

The record also reflects that the Veteran was afforded VA 
examinations in connection with his appeal in May 2005 and March 
2007.  The Board has reviewed both examination reports, and finds 
that they are adequate for the purpose of adjudicating this 
appeal as they were based upon a review of the record and of the 
Veteran and provide statements that address the rating criteria.  
Although the Veteran and his representative have requested a new 
examination, contending that the March 2007 VA examination is 
"stale," neither the Veteran nor his representative contend 
that the March 2007 VA examination was inadequate, or that the 
Veteran's PTSD has actually worsened since the examination.  
Given that the basis for the examination request is the mere 
passage of time, the Board finds that another VA examination is 
not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007).  The Board additionally notes that the Veteran 
specifically requested that a 70 percent rating be assigned for 
his PTSD.  Because that rating is being assigned here, the Board 
can find no prejudice to the Veteran in moving forward with a 
decision on the merits.  In sum, the facts relevant to this 
appeal have been properly developed and there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, 
the Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Consequently, the Board now turns 
to the merits of the Veteran's claim.

The Veteran contends that a 70 percent rating should be assigned 
for the social and occupational impairment experienced as a 
result of PTSD.  He testified before the Board that he had not 
worked since March 2003 and that his symptoms increased after he 
moved to Alabama.  The Veteran stated that he spent time at the 
VFW Post.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then-current severity of the 
disorder.  Further, in Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.

The Veteran's PTSD is currently evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, 
a 50 percent disability evaluation is warranted for occupational 
and social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks occurring 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material or forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood due 
to symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and social 
impairment due to symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009). 

VA treatment records on file for the period covering August 1999 
to November 2009 show that from 2004 to 2006, the Veteran 
reported having fair sleep, but occasional nervousness and 
sadness.  He indicated that he enjoyed going out with his spouse 
and playing games with friends.  He noted that his longest full-
time employment was 34 years, and that he last worked as a 
machinist.  His other psychiatric complaints included periods of 
difficulty in dealing with his spouse and siblings, and trouble 
understanding, concentrating and remembering.  He also reported 
experiencing trouble with controlling violent behavior, but did 
not elaborate.  Mental status examinations showed that he was 
alert and oriented, with appropriate grooming and affect.  He 
denied suicidal or homicidal ideations, and did not evidence any 
speech problems.  His hygiene was adequate, his judgment was 
fair, and he evidenced no psychotic symptoms.  His thought 
processes were goal directed, logical and relevant.  The 
clinicians did not consider him to be a danger to himself or to 
others.  He exhibited no psychomotor agitations or retardation, 
and he displayed a fair ability to abstract.  There were no 
identified abnormalities in concentration or memory, and no 
hallucinations.  He was assigned Global Assessment of Functioning 
(GAF) scores ranging from 50 to 60.  


Subsequent VA treatment records show that the Veteran began to 
report problems with sleeping, as well as with anxiety, 
hypervigilance, nightmares, irritability, depression and 
intrusive thoughts.  He reported that he was socially isolated.  
The Veteran denied any hallucinations, or suicidal or homicidal 
ideations.  On mental status examinations, he was alert and 
oriented, and fairly well groomed.  His mood was mildly depressed 
and his affect was constricted.  The clinicians determined that 
the Veteran was not a danger to himself or to others.  He was 
assigned GAF scores ranging from 45 to 65, with the score of 50 
representing the typical GAF estimation.

The Veteran attended a VA examination in May 2005, at which time 
he reported that he retired in 2003 after almost 34 years; he 
explained that he had to stop working due to a respiratory 
ailment.  He explained that he had been married for 33 years, and 
had children with whom he had a good relationship.  He reported 
that his sleep varied, and that he had diminished interest in 
significant activities.  He reported experiencing intrusive 
thoughts, and indicated that he avoided reminders of his service 
experiences.  His other symptoms included hypervigilance, an 
exaggerated startle response, decreased concentration and memory, 
and irritability.  The Veteran explained that he had friends at 
the local VFW Post.  

Mental status examination showed that the Veteran exhibited no 
memory loss or identified speech abnormalities.  He was alert and 
oriented, and was casually, neatly and cleanly dressed.  He was 
unshaven, but otherwise displayed good hygiene.  His mood was 
anxious with a congruent affect.  His thought content and 
processes were within normal limits.  There were no 
hallucinations or delusions evident, and he denied any suicidal 
or homicidal ideations.  He did not display any inappropriate 
behavior.  The examiner noted that the Veteran was able to 
maintain his activities of daily living, and assigned a GAF score 
of 55. 

In a September 2005 statement, the Veteran's spouse indicated 
that the Veteran tended to be moody and irritable.  She related 
that years ago, he once struck her daughter for no good reason, 
but then never again struck any of the children.  She explained 
that he was emotionally distant from the children.  She also 
noted that he would wake up confused, and experienced trouble 
sleeping without having noise in the background.  She noted that 
he was hypervigilant around the house, that they would never go 
out to eat, and that he did not want to be friends with the 
neighbors.  In a December 2006 statement, his spouse wrote that 
since the last letter, he continued to wake up disoriented.  She 
indicated that he experienced flashbacks and overreactions, and 
was uncommunicative, moody, and had sleep problems.

On file is an October 2005 decision by an ALJ with the SSA.  The 
decision determined that the Veteran was disabled due to chronic 
obstructive pulmonary disease, which had forced him to stop 
working in 2003.  The decision did not reference any psychiatric 
complaints or impairment.

The Veteran attended a VA examination in March 2007, which was 
conducted by the same examiner as in May 2005.  The Veteran 
reported that he remained unemployed, but had previously worked 
almost 34 years.  He explained that he was able to function at 
his job through working with small numbers of people and through 
the use of alcohol.  He explained that he experienced significant 
problems in his marriage, but had a fairly good relationship with 
his children.  He complained of poor sleep, hypervigilance, an 
exaggerated startle response, poor concentration, memory 
problems, feelings of detachment, irritability, nightmares, and 
intrusive thoughts.  He indicated that he avoids certain news 
coverage that tends to bring back traumatic memories.  He 
reported that he had some good friends at the VFW Post.  He also 
noted that he volunteers at the VFW Post, and does work around 
the house.  

On mental status examination he was alert and oriented, casually 
dressed, and adequately groomed.  He did not remember the 
examiner, but otherwise demonstrated no memory impairment.  He 
denied any suicidal or homicidal ideation.  He exhibited a 
dysphoric mood with a full and reactive affect.  His thought 
process and content were normal, with no evidence of 
hallucinations or delusions.  He demonstrated no inappropriate 
behavior.  There were no identified speech abnormalities.  The 
examiner noted that the Veteran was able to maintain personal 
hygiene and to perform his activities of daily living.  The 
examiner assigned a GAF score of 52, and concluded that the 
Veteran's symptoms were chronic and had worsened since 2001.  He 
explained that the symptoms were moderate in nature and occurred 
daily.  He concluded that due to the irritability and 
concentration problems, it would be difficult for the Veteran to 
return to the workforce.

In statements on file, the Veteran contends that he experiences 
occasional flashbacks, an exaggerated startle reflex, 
hypervigilance, nightmares, and memory loss.  He explains that he 
does not like interacting with his family, and instead prefers 
drinking with his friends at the VFW Post.  He notes that the has 
been married since shortly after service, and has encountered 
difficult times during the marriage.  He explained that several 
times a week he hits his spouse in his sleep.

At his June 2010 hearing, the Veteran testified that he believed 
he was entitled to a 70 percent evaluation for his PTSD.  He 
explained that he last worked in 2003 as a machinist before 
retiring, and that he retired because of a physical ailment.  He 
indicated, however, that part of the reason for his relocation to 
Alabama was his PTSD.  He testified that he avoids confrontations 
within his family, and gets along with his children.  He also 
indicated that he goes to the VFW Post to socialize, but 
otherwise avoids crowds, except when he goes to church every so 
often.  He testified that he experiences panic attacks, 
nightmares, flashbacks, and isolating behavior.  He explained 
that he would sometimes wake up disoriented for a short time 
after a nightmare.

Review of the record shows that the Veteran's symptoms include 
sleep problems, irritability, intrusive thoughts, and depression, 
and the evidence suggests that he likely experiences difficulty 
in adapting to stressful circumstances.  His treating and 
examining VA physicians have assigned GAF scores which range 
predominantly from 45 to 55. The Board notes that GAF scores 
ranging between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 51 and 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See generally, Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).  Although 
the Veteran does not manifest many of the symptoms characteristic 
of the GAF score of 50 (and which tend to correspond to the 
criteria for a 70 percent rating), such as suicidal ideation or 
severe obsessional rituals, taking into account the frequency and 
severity of his symptoms, the Board will resolve all doubt in the 
Veteran's favor and find that his symptoms of PTSD approximate 
the criteria for a 70 percent evaluation.  There is no evidence 
of a need to assign staged ratings.  Therefore, a rating of 70 
percent is granted for the entire period here under appeal.

With respect to whether the Veteran is entitled to a rating in 
excess of 70 percent for PTSD, the Board notes that he has not 
demonstrated total occupational and social impairment due to such 
symptoms as impairment in thought processes or communication, 
delusions or hallucinations, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living; disorientation, or memory loss.  The Veteran's account of 
his disorientation is limited to the period immediately following 
his waking from nightmares, and he admittedly becomes oriented 
quickly.  The VA examiners and treating clinicians have 
consistently noted that the Veteran is oriented on examination; 
his cognitive abilities were demonstrably intact.  The examiners 
and clinicians have consistently noted the absence of 
hallucination or delusions.  The Veteran's thought processes and 
content were normal on examination, and he did not display any 
bizarre behavior. 

Moreover, although depressed at times, the Veteran has not 
expressed any suicidal ideation and has no history of being a 
danger to himself.  Similarly, although he is irritable and was 
violent on one occasion over 20 years ago (when striking his 
spouse's child) he notably does not have any more recent history 
of violence.  The reference in the VA treatment records to 
difficulty in controlling violent behavior were not accompanied 
by any elaboration, and the Veteran has consistently denied 
homicidal ideation.  More importantly, his treating clinicians 
note he is not a danger to others.  The Board points out that the 
unconscious flailing he does during sleep which results in 
physical contact with his spouse is not the type of violence 
contemplated by the rating criteria.

In addition, the VA examiner did not discern any problems with 
accomplishing the activities of daily living, and the Veteran has 
presented to examinations without any indication of deficient 
dress or grooming, with the one exception of not shaving for an 
examination.  The medical evidence does not suggest that his 
activities of daily living are impacted by his mental disorder.

The Veteran has not worked since 2003, but the record clearly 
shows that this is due to a respiratory ailment.  Although the 
March 2007 VA examiner noted that it would be difficult for the 
Veteran to return to the workforce because of psychiatric 
symptomatology, the Veteran admittedly stopped working on account 
of a respiratory ailment, without any involvement of the PTSD.  
Additionally, SSA determined that the Veteran was disabled based 
only on that respiratory ailment.  Consequently, because the 
March 2007 VA examiner did not suggest that the Veteran's PTSD 
prevented him from working or that the disorder otherwise 
resulted in total occupational impairment, the Board does not 
find that the Veteran has total occupational impairment due to 
symptoms of PTSD.  The examiner indicated that it would be 
difficult for the Veteran to return to work and this level of 
occupational impairment (i.e. less than total) is consistent with 
the assignment of a 70 percent, and not a 100 percent, 
evaluation.  

The Board notes that although the GAF scores of 45 to 50 can be 
reflective of the inability to hold a job, in this particular 
case the Board finds that the PTSD has not resulted in total 
occupational impairment.  The March 2007 examiner who indicated 
that the Veteran would experience difficulty in rejoining the 
workforce specifically noted that the Veteran's psychiatric 
symptoms were moderate in nature.  In addition, the Veteran 
himself has not suggested that his PTSD interfered with his long-
running employment.  The Veteran's actual presentation on all of 
the examinations and as reflected in treatment records, as well 
as the symptoms reported, does not suggest that the psychiatric 
disorder is productive of total occupational impairment.  The 
Board consequently finds that the GAF scores assigned the Veteran 
do not support assignment of a 100 percent evaluation.
 

Although the Veteran reports that he is isolated, he is on good 
terms with his adult children, and he regularly visits friends at 
the VFW Post.  He also attends church occasionally, although he 
apparently does not go with his spouse to other places outside 
the home.  As for the occasional difficulties in his marriage, 
the Board points out that he has remained married to his spouse 
for more than three decades.  In short, the evidence does not 
suggest the presence of total occupational or social impairment.  
The Veteran does not evidence symptoms consistent with those 
contemplated by the criteria for a 100 percent evaluation.  
Consequently, the Board concludes that an evaluation in excess of 
70 percent for PTSD is not warranted.

The Board has also considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009).  The governing norm for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  The criteria for the Veteran's psychiatric 
disorder specifically contemplate, and are largely defined in 
terms of, interference with employment.  The record does not 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards.  As already noted, the Veteran has been unemployed for 
a number of years, and is receiving disability benefits from the 
SSA.  He retired from his last job and is receiving SSA benefits 
on the basis of a respiratory ailment, and not PTSD, and the 
Veteran does not contend otherwise.  The Veteran's PTSD has been 
found to interfere with employment to a moderate extent.  Mental 
status examinations and the Veteran's own report of symptoms are 
consistent with, at most, moderate interference with employment.  
In short, the symptoms associated with PTSD since the claim was 
filed are reasonably contemplated by the 70 percent evaluation 
and the rating schedule as a whole.  In addition, there is no 
evidence that the Veteran's psychiatric disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Subject to the controlling regulations applicable to the payment 
of monetary benefits, a 70 percent rating for PTSD is granted. 



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


